CARL R. GAERTNER, Judge,
dissenting.
I concur in the affirmance of the conviction of defendant on the robbery charge *864but dissent from the reversal of the conviction on the assault charge.
The majority opinion correctly states that one who embarks upon a criminal endeavor with others is responsible for the crimes which he could reasonably anticipate would be committed by the others in the course of their joint undertaking. It seems to me to be inconsistent to rely upon this principle in holding a submissible case was made and at the same time to rule the jury was misdirected by reason of the instruction that the defendant is responsible for offenses which are the natural and probable consequences of the pursuance of a common purpose. One is bound to anticipate natural and probable consequences. The constructive knowledge which flows from the reasonable anticipation of the natural and probable consequences of one’s conduct may suffice to supply the requirement of knowledge underlying a culpable mental state under the circumstances such as in this case. To hold otherwise, in my view, is to read into the criminal code a requirement that the necessary culpable mental state for accessorial liability can only be shown by evidence of actual pre-knowledge that accomplices will commit other specified offenses while perpetrating the planned crime. If such is the law, then the state failed to make a submissible case against the defendant on the charge of assault in the first degree.
In State v. Logan, 645 S.W.2d 60 (Mo.App.1982), relied upon by the majority, the issue was whether or not the finding required in the former MAI-CR2d 2.12, that an accessory knew his accomplices were “practically certain” to commit an additional offense, sufficiently submitted the question of the accessory’s culpable mental state in the absence of a required finding of a “purpose to promote” the additional crime. The court concluded that when one who promotes one crime has knowledge that other crimes might occur he has a culpable mental state insofar as the additional crimes are concerned. Id. at 65-66. Despite the court’s observation that the criminal code does not retain the common law terminology regarding “natural- and probable consequences,”' Id. at 65,1 do not read the opinion as excluding the possibility of finding a culpable mental state based upon the constructive knowledge which flows from the implicit anticipation of the natural and probable consequences of one’s conduct.
In the 1983 revision of MAI-CR2d, the Supreme Court Committee on Pattern Instructions withdrew the “practically certain” language of the earlier instruction relating to accessorial responsibility for an uncontemplated offense. Without approving or disapproving of future use of such language, the committee stated that the “basis and extent of such responsibility and instructions for submitting the same must be developed on a case-by-case basis.” In the instant case the jury found that the assault was a natural and probable consequence of the planned robbery and that therefore the culpable mental state underlying the additional offense is to be imputed to the defendant. To say that this was a misdirection, it seems to me, is to place semantics above substance.
I would affirm the convictions on both counts.